Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 04, 2021. Claims 1-3, 5-8, 10-14, 18-19 are currently pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-14, 18-19 is/are rejected under 35 U.S.C. 102a1 and/or 102a2 as being anticipated by Maron et al. US2010/0299035 (“Maron”).

Regarding claim(s) Claim 10, 18, 19. Maron discloses a control device for an actuator, provided with a motor, of an electric parking brake comprising (Para. 5, EPB): a control circuit configured to generate a control signal for the motor of the actuator (fig. 2, fig. 3, para. 18, e.g. each electromechanical actuator is respectively provided with a wheel actuation unit, wherein the further control unit (also referred to as ECU) is connected, on the one hand, to the operator control element and, on the other hand, in parallel to each wheel actuation unit via at least one parking brake data bus); and a transmission interface configured to transmit an enablement code to the actuator in order to enable a control of the actuator based on the control signal, wherein the transmitted enablement code individualizes the actuator against other actuators (para. 22-para. 28, e.g. each wheel actuation unit has means which generate a confirmation signal sequence (confirmation signal code) after the activation of the actuator ends, wherein the confirmation signal sequence can be transmitted to the further control unit via the respective control/emergency control line.)

Regarding claim(s) Claim 11. Maron discloses a modulator configured to modulate the enablement code onto the control signal (para. 22, e.g. The control/emergency control line serves in the normal operating case as a logic protection of the parking brake data bus and of the simple microcontroller which is contained in each of the wheel actuation units. For the event of a fault in the parking brake data bus, the signals which are transmitted via the control/emergency control line serve additionally as an input value into a logic actuator enable circuit).

Regarding claim(s) Claim 12. Maron discloses wherein the transmission interface is formed by a control interface for the modulator (abstract, fig. 2 e.g. data bus 21, 22).

Regarding claim(s) Claim 13. Maron discloses a control interface for the motor which is different from the transmission interface (fig. 3, vehicle bus 5).

Regarding claim(s) Claim 14. Maron discloses wherein the control circuit comprises power electronics for controlling the actuator (abstract).

Allowable Subject Matter
Claims 1-3, 5-8 are allowed. Regarding independent claim 1, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of each EPB actuator including a motor and an evaluation unit; wherein an encoder module of the control unit is configured to generate and send a control signal having a unique enablement code to the each EPB actuator, each EPB actuator receiving a different unique enablement code; the unique enablement code being necessary for each EPB actuator to actuate the associated 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669